Title: To George Washington from John Stark, 24 April 1783
From: Stark, John
To: Washington, George


                        
                            
                            Sir
                            New Hampsr. Cantonments Aprl 24th 1783
                        
                        Agreeable to Genl Orders I have consulted and advised with the officers of the N. Hampshire Line respecting
                            compensation for their past Services. as Congress have left at their option to choose half Pay for life or five years full
                            Pay, they do Unamimously, prefer the Latter with sentiments of Esteem & respect I am Sr your Most Obedt Humble
                            Servt
                        
                            John Stark B.G.
                        
                    